Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-8 and 21-32 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
Upon interpretation of the claims in light of the Specification and Applicant’s arguments presented in the Remarks filed 10/19/2021, for at least independent claims 1, 21, and 27, Examiner finds that the claimed invention is patentably distinct from the prior art. The prior art does not expressly teach nor render obvious the invention as recited in amended independent claims 1, 21, and 27. The dependent claims are likewise allowable.

	The amended independent claims recite limitations which involve two main steps: configuring a web browser object in a graphical configuration application and then downloading the configured web browser object for use in a graphical display view for a process plant in an operator application. Notably, the web browser object is configured to present a web browser with web content from a source address embedded within the graphical display view. Configuration of the web browser object involves the display of the web browser object, itself, in a configuration canvas with one or more selectable .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980. The examiner can normally be reached M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW ELL can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171